In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15‐2558

MICAH D. STERN,
                                                Petitioner‐Appellant,

                                  v.


MICHAEL MEISNER, Warden,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
                     Eastern District of Wisconsin.
        No. 2:13‐cv‐01376‐NJ — Nancy Joseph, Magistrate Judge. 


    ARGUED JANUARY 4, 2016 — DECIDED FEBRUARY 9, 2016


   Before BAUER, ROVNER, and WILLIAMS, Circuit Judges.
    BAUER, Circuit Judge. Petitioner‐appellant, Micah D. Stern
(“Stern”), appeals the district court’s denial of his petition for
writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254. A
jury  convicted  Stern  of  one  count  of  using  a  computer  to
facilitate a sex crime against a child, in violation of Wis. Stat.
§  948.075(1r)  (2011‐12)  (the  “Statute”).  As  a  result,  Stern  is
currently incarcerated in Wisconsin on a 25‐year sentence, 10
years being served in custody and the remaining 15 years on
2                                                     No. 15‐2558

extended  supervision.  Stern  argues  that  his  conviction  is
unconstitutional  because  the  Wisconsin  appellate  court’s
unforeseeable interpretation of the belief and intent elements
of the Statute violated his due process rights by depriving him
of fair notice of such elements. Both the Wisconsin appellate
court and the district court rejected Stern’s argument. For the
following  reasons,  we  likewise  reject  Stern’s  argument  and
affirm the denial of the petition and the dismissal of the case.
                      I.  BACKGROUND
   In  December  2009,  Stern  posted  an  ad  entitled  “Coach
Seeking Boy” in the “Men Seeking Men” section of Craigslist.
A police investigator working undercover posed as a 14‐year‐
old boy named “Peter” in responding to Stern’s ad. Stern and
Peter  continued  to  communicate  via  e‐mail  and  Myspace,
during which Peter repeatedly told Stern that he was 14 years
old.  Ultimately,  they  agreed  to  meet  in  the  restroom  of  a
McDonald’s. When Stern appeared at the McDonald’s at the
agreed  upon  date  and  time,  the  police  arrested  him.  Police
searched Stern’s car and found a box of unopened condoms
and personal lubricant.
    Stern was charged with one count of using a computer to
facilitate a sex crime against a child, in violation of the Statute.
The Statute states:
     Whoever  uses  a  computerized  communication
     system to communicate with an individual who the
     actor  believes  or  has  reason  to  believe  has  not
     attained  the  age  of  16  years  with  intent  to  have
     sexual contact or sexual intercourse with the indi‐
No. 15‐2558                                                             3

      vidual in violation of § 948.02(1) or (2) is guilty of a
      Class C felony. 
Wis. Stat. § 948.02 is Wisconsin’s statutory rape law. Subsec‐
tions (1) and (2) of § 948.02 delineate the classes of felonies for
sexual assault of a child based upon the child’s age. There is no
intent element within these child sexual assault crimes; they
are strict liability crimes. See, e.g., State v. Badzinski, 352 Wis. 2d
329, 337, 342 (2014) (the elements of a violation of Wis. Stat.
§ 948.02(1)(e) are: (1) defendant had sexual contact with victim;
and  (2)  victim  was  under  13  years  old  at  time  of  sexual
contact). 
    At trial, Stern’s defense was that he knew Peter was really
an  adult  based  upon  the  language  Peter  used  during  their
online  communications  and  the  “dated”  photographs  Peter
provided.  A  defense  expert  witness  testified  that  Stern’s
ad  headline  of  “Coach  Seeking  Boy”  reflected  a  dominant/
submissive  relationship  assumed  by  many  homosexual
couples.  The  jury  rejected  Stern’s  defense  and  found  him
guilty.
    Stern  made  the  same  arguments  in  the  state  circuit  and
appellate courts1 and the federal district court as he makes here
regarding the constitutionality of the Statute. Stern argues that
to be found guilty of a violation of the Statute, one must intend
to have sexual contact with a minor, as the Statute provides a
person  uses  the  computer  “…  with  intent  to  have  sexual
contact … in violation of § 948.02(1) or (2),” which are strict
liability  crimes.  Stern  further  argues  that  given  the  specific


1
    Stern’s petition for review to the Wisconsin Supreme Court was denied.
4                                                       No. 15‐2558

intent element (specific intent to commit statutory rape), the
“reason  to  believe”  language  of  the  Statute  can  result  in  an
unconstitutional conviction. Simply put, Stern argues that the
only constitutional way a defendant may be found guilty of a
violation of the Statute is if he actually believes the victim is a
minor.  For  the  Wisconsin  appellate  court  to  hold  otherwise
constitutes  an  unconstitutional  “redaction  of  the  intent
requirement from the [S]tatute, depriving Stern of notice and
due  process.”  In  other  words,  Stern  argues  that  the  Statute
impermissibly  allows  for  a  conviction  based  only  on  the
defendant’s “reason to believe” that the victim is a minor. To
Stern, this is unconstitutional because the defendant must also
have the specific intent to commit statutory rape. 
    The district court denied Stern’s habeas corpus petition and
dismissed  the  case,  finding  the  Wisconsin  appellate  court’s
interpretation of the Statute was not unreasonable and did not
violate Stern’s federal constitutional rights to due process. The
district court found that the Wisconsin appellate court reason‐
ably interpreted the plain language of the Statute, that such
interpretation  was  not  unforeseeable,  and  therefore,  Stern’s
due process right to fair notice had not been violated.
                        II.  DISCUSSION
    A. Standard of Review
    When reviewing a district court’s ruling on a habeas corpus
petition, we review the district court’s factual findings for clear
error and rulings on issues of law de novo. Lechner v. Frank, 341
F.3d 635, 638 (7th Cir. 2003) (citation omitted). Stern’s petition
was  brought  pursuant  to  28  U.S.C.  §  2254,  which  limits  the
issuance of a writ of habeas corpus to only those claims that
No. 15‐2558                                                     5

“(1) resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as
determined  by  the  Supreme  Court  of  the  United  States;  or
(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d).
    Given the restrictions of 28 U.S.C. § 2254(d), our task is to
determine  whether the Wisconsin  appellate court’s decision
“resulted from an unreasonable legal or factual conclusion.”
Harrington v. Richter, 562 U.S. 86, 98 (2011) (citations omitted).
We review “the decision of the last state court to rule on the
merits of [Stern’s] claim.” Charlton v. Davis, 439 F.3d 369, 374
(7th Cir. 2006) (citation omitted). This review is highly deferen‐
tial; we review the Wisconsin appellate court’s decision “for
reasonableness only.” Badelle v. Correll, 452 F.3d 648, 654 (7th
Cir. 2006) (quotation and citation omitted). 
    The  United  States  Supreme  Court  has  made  clear  that
“habeas  corpus  is  a  guard  against  extreme  malfunctions  in
the state criminal justice systems, not a substitute for ordinary
error correction through appeal.” Harrington, 562 U.S. at 102–03
(quotation  and  citation  omitted).  Thus,  Stern’s  burden  is
“difficult to meet.” Id. at 102. He has to “show that the state
court’s ruling on the claim being presented in federal court was
so lacking in justification that there was an error well under‐
stood and comprehended in existing law beyond any possibil‐
ity for fairminded disagreement.” Id. at 103. In other words,
Stern must show a complete absence of reasonableness in the
Wisconsin appellate court’s decision. Id. at 98.
6                                                      No. 15‐2558

     Our  inquiry  is  an  objective  one.  “[A]n  ‘unreasonable
application’ of clearly established federal law is not synony‐
mous  with  an  erroneous  decision.”  Badelle,  452  F.3d  at  654
(citing Williams v. Taylor, 529 U.S. 362, 410 (2000), and Woodford
v. Visciotti, 537 U.S. 19, 25 (2002) (per curiam)). As such, we are
charged  with  determining  whether  the  Wisconsin  appellate
court’s decision is so clearly erroneous so “as to be ‘objectively
unreasonable.’” Badelle, 452 F.3d at 654 (citations omitted). If
“‘fairminded jurists could disagree’ on the correctness of the
state court’s decision,” then habeas relief is precluded. Harring‐
ton, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652,
664 (2004)). A state court decision is only unreasonable when
it “l[ies] well outside the boundaries of permissible differences
of opinion,” thereby allowing  the writ to issue. Hardaway v.
Young, 302 F.3d 757, 762 (7th Cir. 2002) (citation omitted).
    B. Application
     In  Stern’s  case,  because  the  Wisconsin  appellate  court’s
decision is not objectively unreasonable, habeas corpus relief
is precluded. 28 U.S.C. § 2254(d). As is reasonable and required
in  interpreting  the  construction  of  a  statute,  the  Wisconsin
appellate  court  began  by  looking  to  the  Statute’s  plain  lan‐
guage. See State ex rel. Kalal v. Circuit Court, 271 Wis. 2d 633,
663 (2004) (citations omitted). The court found the Statute plain
and unambiguous, stating: “[The Statute] is violated when the
actor either believes or has reason to believe the individual is
underage.  Stern’s  proffered  construction  is  not  reasonable
because it would require reading ‘has reason to believe’ out of
the  [S]tatute.”  The  court  further  found  that  the  jury  was
properly instructed on the elements of the crime, as the jury
instruction mirrored the Statute, and the jury found beyond a
No. 15‐2558                                                         7

reasonable doubt that Stern had reason to believe Peter was 14
years old when they were communicating via computer.
    The  appellate  court’s  reasoning  and  construction  of  the
Statute is not objectively unreasonable. A person violates the
Statute when he communicates, via computer, with someone
he  either  actually  (subjectively)  believes  or  has  reason  to
(objectively) believe is a child, intending to have sexual contact
with that child. A person can violate the Statute by communi‐
cating  with  a  child  via  computer,  in  order  to  have  sexual
contact with that child, when the person actually believes or
knows  that  the  child  is  in  fact  a  child.  For  instance,  this
violation occurs when an adult, who has met the child face‐to‐
face and believes subjectively that the child is underage, then
communicates with the child via computer in order to have
sexual contact with the child.
    However,  the  Statute  does  not  stop  at  actual  belief.  One
who “has reason to believe” the child is underage may also
violate the Statute. For instance, this violation occurs when an
adult “meets” a child online only (rather than in person), and
based upon the circumstantial evidence, such as the represen‐
tations made by the child or the online interactions between
the  adult  and  child,  the  adult  objectively  “has  reason  to
believe” that the person on the other end of the online commu‐
nications is a child.
    Stern  raises  three  arguments,  none  of  which  have  merit.
Stern first argues that a guilty verdict based upon the objective
“reason to believe” element is constitutionally impermissible
given the specific intent element to violate Wis. Stat. § 948.02(1)
or (2). Stern argues a guilty verdict is only permissible when
8                                                         No. 15‐2558

the defendant actually, subjectively believes that the child is
underage. At its core, Stern’s argument is one seeking codifica‐
tion  of  his  trial  defense.  At  trial,  Stern  argued  he  actually,
subjectively believed that Peter was an adult. The jury chose to
reject this argument. 
     If Stern’s interpretation of the Statute were to be adopted,
then  every  defendant  charged  with  violation  of  the  Statute
would argue that he or she actually believed the victim was an
adult,  and  a  jury  would  be  required  to  find  him  or  her  not
guilty,  provided  the  jury  found  the  defendant’s  defense
credible. The Statute is written to preclude such an effect. A
defendant may make the same argument as Stern, but the jury
may reject his argument because, despite the defense, it finds
that  objectively  the  defendant  “had  reason  to  believe”  the
victim  was  a  child.  Stern’s  argument  is  not  one  of  legal
construction. Rather, it is one based on evidence and credibil‐
ity, which is the jury’s charge. And, in Stern’s case, the jury
chose to reject his defense.
    The  district  court  properly  found  that  Stern’s  argument,
and not the reasoning of the state appellate court, is unforesee‐
able  and  unreasonable.  Stern’s  argument  would  render  the
“reason to believe” element of the Statute superfluous. Such an
interpretation is unreasonable and is to be avoided. See, e.g.,
Corley v. United States, 556 U.S. 303, 314 (“one of the most basic
interpretive canons” is that “a statute should be construed so
that effect is given to all its provisions, so that no part will be
inoperative or superfluous, void or insignificant”) (citations,
quotations, and brackets omitted); United States v. Ranum, 96
F.3d 1020, 1030 (7th Cir. 1996) (defendant’s argument rejected
“because  it  would  render  some  of  the  statutory  language
No. 15‐2558                                                      9

… superfluous, and it is well‐established that ‘courts should
disfavor  interpretations  of  statutes  that  render  language
superfluous’”) (quoting Nat’l Bank v. Germain, 503 U.S. 249, 253
(1992)).
   Because  the  state  appellate  court’s  decision  was  not
unreasonable  and  not  unforeseeable,  Stern’s  constitutional
right to fair notice of the Statute’s elements was not violated.
The state appellate court’s decision was not so far afield to be
objectively  unreasonable,  constituting  such  an  “extreme
malfunction” justifying habeas corpus relief.
     Second, Stern argues that the jury instruction pertaining to
the charged crime allowed the jury to find him guilty without
finding beyond a reasonable doubt that he actually believed
Peter was underage. His argument proceeds as follows: given
the specific intent element to have sexual contact with a minor,
the perpetrator must have actual belief that the child is in fact
underage; ergo, because the jury instruction mirrors the Statute
and allows the jury to find guilt on “reason to believe” alone,
it  violates  Stern’s  due  process  right  to  have  guilt  proven
beyond a reasonable doubt on all elements (actual belief, but
not reason to believe). 
    Given that the state appellate court’s interpretation of the
Statute  was  reasonable,  Stern’s  argument  regarding  the
constitutionality  of  the  jury  instruction  is  moot.  The  jury
instruction correctly informed the jury of the elements of the
crime: the prosecution was required to prove (1) Stern used a
computerized communication system to communicate with an
individual; (2) he believed  or had reason to believe that the
individual with whom he communicated was under the age of
10                                                       No. 15‐2558

16;  (3)  he  used  a  computerized  communication  system  to
communicate  with  the  individual  with  the  intent  to  have
sexual contact or intercourse with the individual; and (4) he
performed an act, in addition to using a computerized commu‐
nication system, to carry out the intent to have sexual contact
or intercourse with the individual. Wis. Stat. § 948.075(1r); Wis.
Stat.  §  948.075(3);  Wis.  JI—Criminal  2135.  This  instruction
mirrors the elements of the Statute, which we have found to be
reasonably interpreted by the Wisconsin appellate court. Thus,
Stern’s argument regarding the instruction is meritless.
    Finally, Stern argues that the state appellate court’s inter‐
pretation  of  the  Statute  violates  his  Fourth  and  Fourteenth
Amendment rights by criminalizing his ability to have consen‐
sual sex with adults, in violation of Lawrence v. Texas, 539 U.S.
558,  578  (2003).  Stern  argues  that  the  state  appellate  court’s
construction  of  the  Statute,  which  includes  the  “reason  to
believe” language, allows a conviction in the case of an adult
communicating with an adult whom he actually believes is an
adult. Stern further argues that an impermissible conviction
occurred in his case because he actually believed the under‐
cover officer was an adult and the undercover officer was in
fact an adult. 
   But Stern misses one crucial detail that distinguishes his
case from the theoretical adult communicating with an adult
case.  In  Stern’s  case,  the  undercover  officer  posing  as  Peter
unequivocally  held  himself  out  as  being  14  years  old  by
repeatedly telling Stern during their online communications
that he was 14 years old. The two had conversations in which
they discussed Peter’s age. For instance, Peter told Stern that he
was in the ninth grade, lived with his mom, and that he was
No. 15‐2558                                                     11

“jailbait.” Stern asked Peter, “You are 18, right?” followed by
a “smiley face” emoticon. Peter replied: “If you want me to lie
about being 18 I’m down with that. I just don’t want you to
freak  out  when  you  see  me,  okay?  I  can’t  even  get  into
R movies. I look my age.” The jury determined, based on the
evidence presented and despite Stern’s defense, Stern had an
objective reason to believe Peter was 14. 
     Stern argues that the statutory framework requires a jury to
still find an adult who believed he was communicating with an
adult guilty. But, as the district court noted, this result would
never  happen.  If  the  jury  is  convinced  of  the  defendant’s
credibility and believes the adult defendant was communicat‐
ing with a consenting adult, then the jury would be precluded
from finding the defendant guilty. But, such a scenario is not
Stern’s.  The  undercover  officer  posed  as  a  14‐year‐old  boy.
Stern had reason to believe Peter was 14 years old based upon
all of the information provided to Stern by Peter. Based on the
evidence, the jury found Stern had the intent to have sexual
contact with someone he objectively had reason to believe was
14 years old.
    Because  the  state  appellate  court’s  decision  was  not
objectively  unreasonable  nor  unforeseeable,  habeas  corpus
relief is precluded.
                      III.  CONCLUSION
    For the foregoing reasons, the decision of the district court
is AFFIRMED.